Larremore, J.
The defendant is a common carrier between Hew York and Fall Biver. Plaintiff’s trunk was delivered to an agent of the defendant at Hew York, and the following receipt issued therefor:
“Hew York, July 17th, 1872.
“ Beceived from Schroder’s express, in good order, on board the boat for Boston, the following packages :
“ Marked Edw. 0. Berg,
“ Care Chas. S. Pitman,
“Boston, Mass.
“ One (1) trunk. “ J. B. J.”
The trunk was carried from Hew York to Fall Biver, and there delivered to the Old Colony Bailroad Co., but failed to reach its destination as per receipt directed and expressed. The question raised on this appeal is, the extent of defendant’s liability on said receipt.
In Foy v. The Troy & Boston R. R. Co. (24 Barb. 382), it was held, that where property is received by a carrier for transportation, addressed to a person beyond the route of such carrier, in the absence of proof, an agreement will be inferred on his part to deliver the property as directed.
The contrary view is maintained in Wright v. Boughton (22 Barb. 561), where it is held that a copy of an address upon a delivery receipt was mere matter of description, and not an agreement.
But the rule is now settled, that a common carrier is not liable for loss of goods beyond his own route, although he receives them marked for a particular destination (Root v. Great Western R. R. Co. 45 N. Y. 524; Van Santvoord v. St. John, 6 Hill, 158 ; Dillon v. N. Y. & Erie R. R. Co. 1 Hilt. 231; Kiender v. Woolcott, 1 Hilt. 223).
Did the defendant then agree to deliver plaintiffs trunk as indicated in the receipt? .
It was delivered to John B. Jacobson, defendant’s agent in Hew York, whose initials are subscribed to said receipt, and who gave no notice or intimation at the time that defendant’s route terminated at Fall Biver, nor was that fact in any way brought to plaintiff’s knowledge prior to his loss.
*396The testimony shows that there was a contract between defendant and the Old Colony R. R. Co. for the transportation of freight from New York to Boston, and that the rates therefor were apportioned and divided between the two companies. Besides the defendant’s “ way bill ” (Plaintiff’s Ex. No. 2) designated the same route expressed in the receipt. It is headed “ Narragansett Steamship Company, Way Bill of Merchandise, New York to Boston per Steamer Bristol, July 17th, 1872.” Then follows a list of the consignees with the description and destination óf the goods received for transportation, including plaintiff’s trunk, and the through freight for the entire route is specified and charged.
Upon all the evidence offered, the question of defendant’s liability was properly submitted to the jury, and the offer to show, not a general commercial usage, hut the defendamOs usage with respect to their bills of lading, to vary or modify a special agreement, was properly excluded.
The judgment should be affirmed.
BoBirrsoKT and "V¡Asr Beunt, JJ„, concurred. '
Judgment affirmed.